
	

114 HR 4869 IH: Comprehensive Strategy to Destroy ISIL Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4869
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Kinzinger of Illinois (for himself, Mr. Zinke, Mr. Hunter, Mr. Westmoreland, Mr. Jody B. Hice of Georgia, Mr. Valadao, Mr. Collins of Georgia, Mr. Shimkus, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Select Committee on Intelligence (Permanent Select) and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require a comprehensive regional strategy to destroy the Islamic State of Iraq and the Levant
			 and its affiliates.
	
	
 1.Short titleThis Act may be cited as the Comprehensive Strategy to Destroy ISIL Act of 2016. 2.Strategy to destroy the Islamic State of Iraq and the Levant and its affiliates (a)Strategy requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State, in consultation with the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate committees of Congress a strategy to destroy the Islamic State of Iraq and the Levant (ISIL) and its affiliates.
 (b)Elements of the strategyThe strategy required by subsection (a) shall include the following elements: (1)An update on the status and progress of the Global Coalition to Counter ISIL and specific actions being taken in conjunction with such Coalition to destroy and eliminate ISIL.
 (2)A strategy for the deployment of United States military assets, including ground combat forces, to train and equip allies, as well as potential direct confrontation with ISIL fighters and its affiliates.
 (3)A strategy for airstrikes and drone strikes in Iraq and Syria against ISIL senior leaders and infrastructure, as well as the viability of the use of airstrikes in conjunction with regional partners that face a significant threat from ISIL and its affiliates.
 (4)A plan to strengthen the capacity of the Iraqi Security Forces, the Kurdish Peshmerga, the Jordanian Armed Forces, the Afghanistan Security Forces, and others to counter gains by ISIL and its affiliates.
 (5)A plan to provide humanitarian assistance and relief, governance, and rule of law to regions previously impacted by ISIL and its affiliates.
 (6)Prevention of a reconstitution of ISIL or its affiliates in the region. (7)Use of social media and other communication technologies to counter ISIL’s propaganda, influence, and ability to recruit fighters domestically and internationally.
 (c)UpdateThe Secretary of Defense and the Secretary of State shall submit to the appropriate committees of Congress an update of the strategy required by subsection (a) at least once every two years after the date of the initial submission of the strategy.
 3.Assessment by Director of National IntelligenceNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress an assessment of the following:
 (1)The willingness and capabilities of coalition members and allies to defeat and destroy the Islamic State of Iraq and the Levant (ISIL) and its affiliates with their own military assets.
 (2)The presence of ISIL or its affiliates in countries other than Syria, Iraq, Libya, Egypt, and Afghanistan.
 (3)Preventing radicalization of citizens of regional countries by ISIL and its affiliates and tactics used by countries to stop radicalization.
 (4)Assessment of the number of foreign fighters joining ISIL and its affiliates and tactics that can be used by countries with foreign fighter populations to prevent further recruitment.
 (5)Significant United States intelligence gaps concerning ISIL and its affiliates and the ability to carry out a regional strategy to defeat ISIL and its affiliates.
 4.Appropriate committees of Congress definedIn this Act, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.
			
